09/20/2018
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                September 17, 2018 Session


           YVONNE KIMBER v. CITY OF KNOXVILLE, TENNESSEE


                         Chancery Court for Knox County
              No. M-17-194061-2 Clarence Pridemore, Jr., Chancellor


                               No. E2018-00940-COA-R3-CV


The Notice of Appeal in this case indicates on its face that the appellant is appealing from
a decision entered on May 22, 2018. However, there is no final judgment in the
proceedings below entered on May 22, 2018, or any other date. Because the case remains
pending in the Chancery Court, we lack jurisdiction to consider this appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

CHARLES D. SUSANO, JR., J., D. MICHAEL SWINEY, C.J., AND JOHN W. MCCLARTY, J.

Yvonne Kimber, Knoxville, Tennessee, appellant, pro se.

No appearance by or on behalf of the appellee, City of Knoxville, Tennessee.


                                MEMORANDUM OPINION1

       This Court was alerted by the Clerk and Master, prior to transmission of the
record, that there was no final judgment entered on May 22, 2018, and that the case
       1
       Rule 10 of the Rules of the Court of Appeals provides as follows:

              This Court, with the concurrence of all judges participating in the case,
              may affirm, reverse or modify the actions of the trial court by
              memorandum opinion when a formal opinion would have no
              precedential value. When a case is decided by memorandum opinion it
              shall be designated “MEMORANDUM OPINION,” shall not be
              published, and shall not be cited or relied on for any reason in any
              unrelated case.
remained pending in the proceedings below. As a result, and pursuant to Rule 13(b) of
the Tennessee Rules of Appellate Procedure, the Court directed the appellant to show
cause why this appeal should not be dismissed for lack of subject matter jurisdiction as
there was not a final judgment from which an appeal as of right would lie. The appellant
filed no response to the show cause order. The Court then reviewed the record for this
appeal upon transmission to determine whether the Court had subject matter jurisdiction
to hear this matter. It is apparent from the record that there is no final judgment in the
proceedings below entered on May 22, 2018, or any other date.

        “A final judgment is one that resolves all the issues in the case, ‘leaving nothing
else for the trial court to do.’” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn.
2003) (quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App.
1997)). “[A]ny order that adjudicates fewer than all the claims or the rights and liabilities
of fewer than all the parties is not enforceable or appealable and is subject to revision at
any time before entry of a final judgment adjudicating all the claims, rights, and liabilities
of all parties.” Tenn. R. App. P. 3(a). Because there is not a final judgment resolving all
of the claims and issues in the proceedings below, this Court does not have subject matter
jurisdiction to adjudicate this appeal. See Bayberry Assocs. v. Jones, 783 S.W.2d 553,
559 (Tenn. 1990) (“Unless an appeal from an interlocutory order is provided by the rules
or by statute, appellate courts have jurisdiction over final judgments only.”).

     Accordingly, this appeal is dismissed. Costs on appeal are taxed to the appellant,
Yvonne Kimber, for which execution may issue if necessary.



                                                                 PER CURIAM




                                              2